Filed 7/13/16 P. v. Solis-Martinez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C080624

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F02321)

          v.

ERIC SOLIS-MARTINEZ,

                   Defendant and Appellant.




          This is an appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436. On April 14,
2015, defendant struck up a conversation with a female at a bus stop then exposed
himself to her. The female victim asked defendant to “put himself away,” then called the
police.
          Defendant pleaded guilty to indecent exposure (Pen. Code, § 314) and admitted
being previously convicted of a strike offense (Pen. Code, §§ 1170.12, 667, subds. (b)-
(i)). In exchange for his plea, the People agreed to a stipulated term of four years in state
prison. The trial court sentenced defendant in accordance with his plea agreement,

                                                             1
ordered him to pay various fines and fees, and awarded him 372 days of custody credit.
Defendant appeals. The trial court denied his request for a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       We note an error at sentencing. A $40 court operations assessment (Pen. Code,
§ 1465.8) and a $30 criminal conviction assessment (Gov. Code, § 70373) appear on the
abstract of judgment. Those fees do not appear in the court’s oral rendition of judgment.
The trial court should have orally imposed the assessments before the clerk added them to
the abstract of judgment, but the trial court had no discretion on imposing the two fees.
Both the court operations assessment and the criminal conviction assessment are
mandatory. Generally, an oral pronouncement of judgment controls (People v. Mesa
(1975) 14 Cal. 3d 466, 471), but where assessments are mandatory, “their omission may
be corrected for the first time on appeal” (People v. Castellanos (2009) 175 Cal. App. 4th
1524, 1530). Thus, there is no need for defendant to be given an opportunity to address
their imposition. The trial court’s failure to impose these assessments is sentencing error
which we correct on appeal. We will order the judgment modified to provide for these
two assessments. Since the abstract of judgment already reflects their imposition, we
need not order the trial court to prepare an amended abstract.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              2
                                     DISPOSITION
       The judgment is modified to provide for a $40 court operations assessment and a
$30 criminal conviction assessment. An amendment of the abstract is not required since
these fees already appear on the abstract. As modified, the judgment is affirmed.



                                                  /s/
                                                Blease, Acting P. J.


We concur:



 /s/
Murray, J.



  /s/
Duarte, J.




                                            3